Citation Nr: 1439336	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  11-15 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) based on the need for the regular aid and attendance of another person or on account of being housebound.

2.  Entitlement to specially adapted housing.

3.  Entitlement to a special home adaption grant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1970.

This case comes before the Board of Veterans' Appeals (BVA or Board) from a November 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.

In July 2014 the Veteran testified before the undersigned at the RO.  A transcript of the hearing is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The evidence of record establishes that the Veteran requires the regular assistance of another to perform activities of daily living due to his service-connected asthma.

2.  The Veteran does not have the loss of use of both lower extremities that precludes locomotion except with the aid of braces, crutches, canes, or wheelchair.

3.  The Veteran's service-connected asthma and resultant TDIU constitute a permanent and total disability the equivalent of asthma caused by an inhalation injury.

CONCLUSIONS OF LAW

1.  The criteria for the award of special monthly compensation based on the need for regular aid and attendance have been met.  38 U.S.C.A. §§ 1114(l), 5107 (West 2002); 38 C.F.R. §§ 3.350, 3.351, 3.352 (2013).

2.  The criteria for entitlement to a certificate of eligibility for financial assistance in acquiring specially adapted housing are not met.  38 U.S.C.A. §§ 5103, 5107 (West 2002 & West Supp. 2013); 38 C.F.R. § 3.809(a), (b) (before and after October 25, 2010).

3.  The criteria for a certificate of eligibility for a special home adaptation grant have been met.  38 U.S.C.A. §§ 5103, 5107 (West 2002 & West Supp. 2013); 38 C.F.R. § 3.809a (before and after October 25, 2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

By correspondence, including that dated in September 2010, the Veteran was informed of the evidence and information necessary to substantiate the claims, the information required of the Veteran to enable VA to obtain evidence in support of the claims, the assistance that VA would provide to obtain evidence and information in support of the claims, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  In the September 2010 letter the Veteran received notice regarding the assignment of a disability rating and effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice was completed prior to the initial AOJ adjudication of the claims.  Pelegrini.

Duty to Assist

The Veteran's service treatment records and service personnel records are associated with the claims file, as are VA medical records.  The Veteran has undergone VA examinations that have adequately addressed the medical matters presented by this appeal.

During the July 2014 Board hearing, to assist the Veteran, the undersigned asked questions to determine the circumstances of the Veteran's daily living, including his housing situation.  These actions fulfilled the duties in Bryant v. Shinseki, 23 Vet. App. 488 (2010), and the Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the hearing.  As such, the Board finds that, consistent with Bryant, the Board complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claims.

Analysis

The Veteran asserts that his service-connected asthma has worsened to the point that it prevents his ability to ambulate on his own without the use of a wheelchair.

At his July 2014 Board hearing, the Veteran indicated that his asthma had become so bad that the medications he would take for his asthma affected him to the point where he could not function due to being out of breath and being tired.  He stated that he was unable to feed and clothe himself and was unable to perform some toiletry functions.  He also found it hard to maneuver his wheelchair, including in his own home.  The Veteran's wife indicated that the Veteran had been hospitalized for his asthma three times in the current year.

I.  Aid and attendance

Special monthly compensation is payable if as the result of service-connected disability, the veteran has an anatomical loss or loss of use of both feet, or of one hand and one foot; has blindness in both eyes with visual acuity of 5/200 or less; is permanently bedridden; or is so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

Relevant factors for consideration as to the need for aid and attendance are the inability of the claimant to dress or undress himself/herself or to keep himself/herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without aid; inability of the claimant to feed himself/herself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from the hazards or dangers inherent in his/her daily environment. The term "bedridden" actually requires that the claimant remain in bed. The particular personal functions which the veteran is unable to perform should be considered in connection with the claimant's condition as a whole. The evidence need only establish that the veteran is so helpless as to need regular aid and attendance, not constant need. Determinations that the veteran is so helpless as to need regular aid and attendance will not be based solely upon an opinion that the veteran's condition requires the veteran to be in bed. They must be based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352(a).

If the veteran does not qualify for increased benefits for aid and attendance, increased compensation benefits may still be payable if the veteran has a single permanent disability rated 100 percent disabling, and has either additional service-connected disability or disabilities independently ratable at 60 percent or more, or is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s).  A veteran is "permanently housebound" when he is substantially confined to his house (ward or clinical areas, if institutionalized) or immediate premises due to service-connected permanent disability or disabilities.  38 C.F.R. § 3.350(i)(2).

The Veteran has been granted service connection for asthma, rated as 60 percent disabling.  He has been awarded a total rating based on individual unemployability due to service-connected disability (TDIU) from August 10, 2009.  The evidence, including the August 2010 VA Examination for Permanent Need for Regular Aid and Attendance, clearly reveals that the Veteran requires the regular assistance of another to perform activities of daily living.

The Veteran has provided credible evidence that he is unable to dress and undress himself, feed himself, bath himself, or take care of the wants of nature on his own without assistance due to his asthma.  Moreover, a November 2009 VA respiratory examiner noted that the Veteran's service-connected respiratory disability would limit him to only sedentary activities, and the Veteran's wife has indicated that the Veteran's asthma has necessitated three recent hospitalizations.  Additionally, the Veteran's medications required to treat his asthma have clearly contributed to the over-all difficulties in managing his extensive (over 35) regular medication regimen.  The Board finds that these factors tend to indicate that the Veteran requires, as a result of his service-connected asthma, care or assistance on a regular basis to protect himself from the hazards or dangers inherent in his daily environment. Accordingly, the Board finds that entitlement to special monthly compensation based on the need for regular aid and attendance is warranted.

II.  Specially adapted housing and special home adaption grant

The Veteran seeks a certificate of eligibility for assistance in acquiring specially adapted housing or a special home adaption grant.

During the course of this appeal, VA regulations for specially adapted housing and special home adaptation grants were revised, effective October 25, 2010 and December 3, 2013.  See 75 Fed. Reg. 57,861-57, 862 (Sept. 23, 2010) and 78 Fed. Reg. 72, 573-72,576 (December 3, 2013).  Where the law or regulations governing a claim are changed while the claim is pending, the version most favorable to the claimant applies (from the effective date of the change), absent congressional intent to the contrary.  However, there were no substantial revisions to the criteria applicable to the present appeal.

Under the regulations effective prior to October 25, 2010, a certificate of eligibility for assistance in acquiring specially adapted housing may be awarded to a veteran who is receiving compensation for permanent and total service-connected disability due to: (1) the loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (2) blindness in both eyes, having only light perception, plus, the anatomical loss or loss of use of one lower extremity, or (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  38 C.F.R. § 3.809(b).

Under the revised criteria, eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) or 2101A(a) may also be granted if a Veteran is entitled to VA compensation for permanent and total disability due to: (1) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow; or (2) full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.

The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(c). 

The term ""loss of use" of a hand or foot is defined at 38 C.F.R. § 3.50(a)(2) as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with the use of a suitable prosthetic appliance.

In the present case, the Veteran's service-connected asthma does not equate to the loss of use of one or both lower extremities such that there is no effective function remaining other than that which would be equally well served by an amputation stump below the knee with the use of a suitable prosthetic appliance. Accordingly, entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing is denied. 38 C.F.R. § 3.809. 

With regard to a certificate of eligibility for assistance in acquiring a special home adaptation grant, such a certificate may be issued to a veteran who served after April 20, 1898; is not entitled to a certificate of eligibility for assistance in acquiring specially adapted housing under 38 C.F.R. § 3.809; and has not previously received assistance in acquiring specially adaptive housing under 38 U.S.C.A. § 2101(a); and is entitled to compensation for permanent and total disability which (1) is due to blindness in both eyes with 5/200 visual acuity or less, or (2) includes the anatomical loss or loss of use of both hands.  38 C.F.R. § 3.809a.

Under the revisions to 38 C.F.R. § 3.809a, the disability may also be due to (ii) Deep partial thickness burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk, or (iii) Full thickness of subdermal burns that have resulted in contractures with limitation of motion of one or more of the extremities or the trunk, or (iv) Residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease).

As discussed above, the Veteran has established entitlement to service connection for asthma, evaluated as 60 percent disabling and he has been awarded a total rating based on individual unemployability due to his service-connected asthma (TDIU) from August 10, 2009, thus, he has a disability that is rated as permanent and total. Further, resolving doubt in the Veteran's favor, the Board finds that the evidence shows that the Veteran's service-connected asthma equates to a disability that is the result of residuals of an inhalation injury, including asthma, as noted in 38 C.F.R. 3.809a(b)(2)(iv) as a qualifying disability. As such, entitlement to a certificate of eligibility for a special home adaptation grant is warranted.


ORDER

Entitlement to special monthly compensation based on need for aid and attendance is granted, subject to the laws and regulations governing payment of monetary benefits.

Entitlement to specially adapted housing is denied.

Entitlement to a special home adaption grant is granted, subject to the laws and regulations governing payment of monetary benefits.




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


